                 Case 2:14-cr-00263-RSM Document 52 Filed 08/13/21 Page 1 of 1



                                                  CHIEF JUDGE RICARDO S. MARTINEZ
 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE
 7   UNITED STATES OF AMERICA,                   ) NO. CR14-263-RSM
                                                 )
 8                   Plaintiff,                  )
                                                 ) ORDER GRANTING STIPULATED
 9          v.                                   ) MOTION TO STRIKE HEARING
                                                 )
10   DON WALKER,                                 )
                                                 )
11                   Defendant.                  )
                                                 )
12
13          THE COURT has considered the stipulated motion to strike the revocation hearing
14   currently scheduled for August 17, 2021, in this case.
15          THE COURT ORDERS the revocation hearing scheduled for August 17, 2021, be
16   stricken.
17          IT IS SO ORDERED.
18          DONE this 13th day of August, 2021.
19
20
21
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
22
23   Presented by,
     s/ Vanessa Pai-Thompson
24   Assistant Federal Public Defender
     Attorney for Don Walker
25
26
      ORDER GRANTING STIPULATED MOTION                        FEDERAL PUBLIC DEFENDER
                                                                    1601 Fifth Ave., Suite 700
      TO STRIKE HEARING - 1                                        Seattle, Washington 98101
      (USA v. Don Walker; CR14-263RSM)                                         (206) 553-1100
